DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 01/19/2022 have been presented under AFCP 2.0 program for examination. In the amendments, claim 1 (similarly, claims 8 and 15) is amended to add, " the information of the SCI comprises a time offset K, wherein the time offset K designates that the second communications device is to send the feedback information in a Kth subframe after a subframe in which the at least one CSI-RS is received, and wherein K is an integer greater than or equal to 0”, the scope of which has been changed by the newly amended features. 
It is noted that the amended features of claims 1, 8 and 15 at least in part are still disclosed in the prior art of record, as set forth below. Moreover, since the amended features of claims 1, 8 and 15 would require further search and/or consideration because of the changed scope, the allowability of the amended claims cannot be determined without additional search and/or consideration. As such, the presented amendments do not place the claims into condition for allowance and the claims will NOT be entered.

With regard to the objection to Claims, Applicant’s arguments filed 01/19/2022 have been fully considered in view of the amendments and are persuasive. The amendments will not be entered in view of the reasons set forth above.

With regard to the 112(b) rejections to claims, Applicant’s arguments filed 01/19/2022  have been fully considered in view of the amendments and are persuasive. The amendments will not be entered in view of the reasons set forth above.

With regard to the 103 rejections, Applicant’s arguments filed 01/19/2022 have been fully considered in view of the amendments but they are not persuasive for at least reasons as set forth below.

On page 9 of Remarks, Applicant argued:
Applicant respectfully traverses the interpretation of the Examiner for at least two reasons. First, the time offset K recited in amended claim I is recited as a time offset after which feedback information is sent. In the cited portion of Lee, the time offset cited by the Office action
is for when an SPS transmission may be activated. As Lee describes, SPS transmission refers to semi-persistent scheduling (see Lee, Paragraph [0001]), and Applicant respectfully submits the activation of semi-persistent scheduling after a particular time offset does not disclose or suggest the transmission of feedback information, much less feedback information that "comprises an identifier of a beam corresponding to a CSI-RS with the highest signal strength in the at least one CSI-RS and a resource identifier of the CSI-RS with the highest signal strength in the at least one CSI-RS," as recited in amended claim 1.
In response to Applicant’s argument, Examiner respectfully disagree:
More particularly, regarding Applicant’s argument, “the activation of semi-persistent scheduling after a particular time offset does not disclose or suggest the transmission of feedback information, much less feedback information that "comprises an identifier of a beam corresponding to a CSI-RS with the highest signal strength in the at least one CSI-RS and a resource identifier of the CSI-RS with the highest signal strength in the at least one CSI-RS," as recited in amended claim 1”, the examiner notes that one cannot show nonobviousness by In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In order to establish prima facie obviousness under 35 U.S.C. 103, Lee is only applied to cure deficiencies of WO’773 in view of Akoum, Kwak and Onggosanusi for “information, which is indicated by a transmitting device, comprises a time offset K for which a receiving device determines to wait before performing an action”, neither for “the feedback information particularly including information an identifier of a beam corresponding to a CSI-RSI with the highest strength” since WO’773 in view of Akoum, Kwak and Onggosanusi already clearly teaches, “the feedback information particularly including information an identifier of a beam corresponding to a CSI-RSI with the highest strength”, as stated in the final office action (see, pages 6-7) dated 12/02/2021.
Thus, Applicant’s the argument is moot.

On pages 9-10 of Remarks, Applicant argued:
Second, the time offset K recited in amended claim 1 is calculated as an offset "after a subframe in which the at least one CSI-RS is received." In the cited portion of Lee, the SPS time
offset is measured from an SPS activation command. The SPS activation command of the cited portion of Lee does not disclose or suggest at least one CSI-RS, nor has the Office action provided information on the record as to why one of ordinary skill would consider them equivalent. Stated another way, the fact that Lee may describe a time offset between when an SPS activation command is received and SPS transmissions are activated does not disclose or suggest a time offset between at least one CSI-RS is received and feedback regarding the CSI-RS is transmitted. The other cited references do not cure these deficiencies of Lee. For at least these reasons, the cited references fail to disclose or suggest "wherein the information of the SCI comprises a time offset K, wherein the time offset K designates that the second communications device is to send the feedback information in a Kth subframe after a subframe in which the at least one CSI-RS is received, and wherein K is an integer greater than or equal to O," as recited in amended claim 1. 
 
In response to Applicant’s argument, Examiner respectfully disagree:
More particularly, regarding Applicant’s argument, “the fact that Lee may describe a time offset between when an SPS activation command is received and SPS transmissions are activated does not disclose or suggest a time offset between at least one CSI-RS is received and feedback regarding the CSI-RS is transmitted", the examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In order to establish prima facie obviousness under 35 U.S.C. 103, Lee is only applied to cure deficiencies of WO’773 in view of Akoum, Kwak and Onggosanusi for “information, which is indicated by a transmitting device, comprises a time offset K for which a receiving device determines to wait before performing an action”, neither for “a time offset between at least one CSI-RS is received and feedback regarding the CSI-RS is transmitted” since WO’773 in view of Akoum, Kwak and Onggosanusi already clearly teaches, the above-mentioned features, as stated in the final office action (see, pages 6-7) dated 12/02/2021. Therefore, the combination of the cited references which was applied to original claim 4 clearly teaches, “"wherein the information of the SCI comprises a time offset K, wherein the time offset K designates that the second communications device is to send the feedback information in a Kth subframe after a subframe in which the at least one CSI-RS is received, and wherein K is an integer greater than or equal to 0,"
Thus, Applicant’s the argument is moot.
 
Although the cited references of record in combination teach, the claimed features presented in the amendments, as set forth above, the examiner has updated search even with limited time allotted with AFCP 2.0 program and found new prior art which could be relied on with respect to the above-presented claimed features, “wherein the information of the SCI comprises a time offset K, wherein the time offset K designates that the second communications device is to send the feedback information in a Kth subframe after a subframe in which the at least one CSI-RS is received, and wherein K is an integer greater than or equal to 0”:
Kusashima et al (US Publication No. 2017/0048734) [¶0771].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        






/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469